NUGENT, Judge,
dissenting.
I must register a dissent to the court’s disposition of plaintiffs’ Point II.
As an alternative to their claims for recovery of the full scheduled limits for each flooded restaurant, plaintiffs in their Point II contend that they are at least entitled to collect up to an additional $25,000 for each restaurant for business interruption loss. They base this contention upon their reading of endorsement FP-10 as “internally ambiguous.”
Laying aside for a moment any question of ambiguity, we should first determine whether any reasonable construction of FP-10 would entitle plaintiffs to more than $25,000 for losses at one flooded establishment. If not, even an ambiguity would be of no avail to plaintiffs. To be ambiguous, a policy must be susceptible of two possible interpretations, but unless one such reading favors the insured, he may not recover. State ex rel. Mills Lumber Co. v. Trimble, 327 Mo. 899, 39 S.W.2d 355, 358 (1931); Mathews v. Modern Woodmen of America, 236 Mo. 326, 139 S.W. 151, 155 (1911).
A fair reading of FP-10 discloses a reasonable construction which favors plaintiffs’ position, is in no way ambiguous, and which is the opposite of the construction both urged by the defendant and accepted by the majority opinion.
That “reasonable construction” begins with the fact that Sequoia insured plaintiffs against several kinds of property losses at each restaurant, including the two kinds in this case, loss of business personal property and loss of earnings from business interruption. Undoubtedly, had one of the establishments been damaged or destroyed by fire, plaintiffs could have recovered to policy limits for both personal property loss and for loss of earnings. For each restaurant, FP-10 extended to plaintiffs $25,000 coverage for each such loss caused by flood or earthquake, coverages otherwise excluded under the policy.
FP-10 provides that
[t]his company shall not be liable for more than the limits stated in the schedule attached to this policy, these limits being maximum any one loss except for flood and earthquake which covered subject to a limit of $25,000 at any one location. (Emphasis added).
The words “any one loss" indicate that any one of the several losses insured against is now covered to the extent of $25,000 for any one restaurant. The language “at any one location” assures the insured that each restaurant is covered to the same extent any other restaurant is.
Thus, for (a) any loss caused by flood damage to a covered building, (b) any loss arising from flood damage to personal property in a covered building, and (c) for any loss caused by flood damage to such personal property resulting in a loss of earnings due to interruption of business, the insurer bound itself to pay up to $25,000, or a possible total exposure from the flood peril of $75,000 for each of the four restaurants.
On the other hand, Sequoia and the majority construe the first paragraph of FP-10 to limit recovery for flood damage to $25,000 “at any one location.” If FP-10 said “for all losses” instead of “any one loss,” we could not quarrel. Or if it read “for the aggregate loss” we could agree. But that is not what FP-10 says.
The meaning of FP-10 may be determined by application of the “last antecedent” doctrine. That grammatical rule, applicable alike to construction of statutes and contracts, requires that qualifying phrases (such as “at any one location”) be *590applied to words or phrases immediately preceding and not be construed as extending to or including more remote elements of the sentence. Bartley v. Special School District of St. Louis County, 649 S.W.2d 864 (Mo.1983) (en banc); Norberg v. Montgomery, 351 Mo. 180, 173 S.W.2d 387, 390 (1943) (en banc); Elliott v. James Patrick Hauling, Inc., 490 S.W.2d 284, 287 (Mo.App.1973); and Parker v. Green, 340 S.W.2d 435, 440 (Mo.App.1960).
Under the “last antecedent” doctrine, the phrase “at any one location” will be deemed to modify the noun “limit,” its last antecedent, which is found in the subordinate clause. Grammatically, therefore, “any one loss” dominates “at any location.” Therefore, for each loss “at any one location” the maximum flood coverage is $25,000.
The word “loss” is no mystery. Webster’s New International Dictionary (2d ed., G. & C. Merriam, Springfield, Mass., 1947) under “loss” shows the word to be a noun with a meaning in “Insurance” of “[djeath, injury, destruction, or damage in such a manner as to charge the insurer with a liability under the terms of the policy. ... ” See also Nordahl v. Franzalia, 48 Cal.App.3d 657, 664, 121 Cal.Rptr. 794, 798 (1975). But defendant’s construction of FP-10 confuses “loss” with “occurrence” as though the endorsement read “any one occurrence” rather than “any one loss.” The terms are not synonymous. In fact, under the Sequoia policy, several losses at one location may be incurred during any one occurrence, whether it is flood, fire, earthquake, or tornado.
Nevertheless, plaintiffs believe that FP-10 is “internally ambiguous.”
If it is, and if one of the reasonable interpretations of FP-10 favors plaintiffs, as the foregoing analysis demonstrates, the endorsement must be strictly construed against Sequoia and in favor of plaintiffs, especially where the clause attempts to limit or exclude coverage or to avoid liability. Meyer Jewelry Co. v. General Ins. Co. of America, 422 S.W.2d 617, 623 (Mo.1968); Brugioni v. Maryland Cas. Co., 382 S.W.2d 707, 710-11 (Mo.1964); Giokaris v. Kincaid, 331 S.W.2d 633, 636 (Mo.1960); Corder v. Morgan Roofing Co., 195 S.W.2d 441, 446 (Mo.1946).
Clearly, considering defendant’s and the majority’s construction of FP-10 and the foregoing construction, each of which might be said to be reasonable, the clause is susceptible of being understood in two possible senses and is, therefore, ambiguous. Bennett v. American Life and Accident Ins. Co., 495 S.W.2d 753, 757 (Mo.App.1973). It must, therefore, be strictly construed against the insurer.
Accordingly, the order of the trial court granting defendant’s motion for summary judgment should be reversed and judgment in favor of the plaintiffs entered on the issue of defendant’s liability under FP-10 for such additional amounts as at trial they may be able to prove as loss of earnings due to flood damage to personal property at each restaurant, not to exceed $25,000 for each such business interruption loss. In all other respects, the judgment should be affirmed.